Order entered October 16, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-01146-CV

                           IN RE LOUIS T. SHIELL II, Relator

                 Original Proceeding from the 298th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-06516

                                         ORDER
       Based on the Court’s opinion of today’s date, we DENY relator’s petition for writ of

mandamus and motion for temporary relief. We ORDER that relator bear the costs of this

original proceeding.


                                                   /s/   KERRY P. FITZGERALD
                                                         JUSTICE